DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first layer, made of a metal oxide film, formed on a surface of the resin substrate opposite to a surface that the plural pixels are formed, a second layer, made of a transparent conductive film, formed in contact with a surface, which is opposite side to the resin substrate, of the first layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 7 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first substrate made of resin, a second substrate made of resin laminated on the first substrate, and plural pixels on the second substrate comprising: a first layer, made of a metal oxide film, formed in contact 27with a surface of the first substrate opposite to the second substrate, a second layer, made of a transparent conductive film, formed in contact with a surface of the first layer opposite to the second substrate, a third layer, made of a metal oxide film, formed in contact with a surface of the second substrate opposing to the first substrate, a fourth layer, made of a transparent conductive film, formed in contact with a surface of the third layer opposing to the first substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first substrate made of resin, a second substrate made of resin laminated on the first substrate, and plural pixels on the second substrate, wherein; a first layer made of a metal oxide film is formed in contact with a surface of the first substrate opposite to the second substrate, a second layer made of a transparent conductive film is formed in contact with a surface of the first layer, or the third layer made of a metal oxide film is formed in contact with a surface of the second substrate opposing to the first substrate, the fourth layer made of a transparent conductive film is formed in contact with a surface of the third layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-6, 8-14 and 16-20 depend from claim 1, 7 or 15 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
KIM et al. (US Patent Appl. Pub. No. 2009/0244906 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895